DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claim 90 is directed to an invention that lacks unity with the invention originally claimed for the following reasons: Claim 90 recites the claim limitations of “a feed assembly interface that includes a power divider having at least first and second outputs that are coupled to the outer waveguide, wherein each of the first and second outputs of the power divider comprises a stepped channel that has decreasing cross-sectional area as the respective first and second outputs approach the coaxial waveguide structure” without having the limitations of “wherein the feed assembly includes a dielectric feed that extends from a distal end of the central waveguide and a corrugated feed that extends from and circumferentially surrounds a distal end of the outer waveguide” as recited in the originally filed claims. This broadens the scope of the claims in one aspect, while also narrowing the scope of the claims in another aspect. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 90 is withdrawn from consideration as being directed to a nonelected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.  

Response to Arguments

Applicant's arguments filed 11/19/2021 regarding new claim 91 have been fully considered but they are not persuasive. Flynn’s low pass filter section (elements 610, figures 13-14) is composed of annular ridges that extend from an outer surface of the central waveguide (element 612, figures 13-14) into the interior of the outer waveguide (element 614, figures 13-14). The low pass filter is on the outside of the inner coaxial waveguide as stated by the applicant, but since they are annular ridges, it extends to the interior of the outer waveguide. Therefore, the combination of Gothard and Flynn would teach the limitations of the claims, and is explained below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 68-69 and 88 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 68 states “further comprising a feed assembly interface”. However a feed assembly interface is already claimed in claim 62. Therefore it is unclear if this is an additional feed assembly 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 62-64 are rejected under 35 U.S.C. 103 as being unpatentable over Gothard et al. (US 2004/0257290, hereby referred as Gothard) in view of Hwang et al. (US 2015/00977747, hereby referred as Hwang).
Regarding claim 62, Gothard teaches the following:
a microwave antenna system, comprising: 
a parabolic reflector antenna (element 304, figure 3); and 
a dual-band feed assembly comprising a coaxial waveguide structure (elements 300 and 301, figures 3-4) and a sub-reflector (element 302, figures 3-4), wherein the coaxial waveguide structure includes a central waveguide (element 301, figure 3) and an outer waveguide (element 300, figure 3) that circumferentially surrounds the central waveguide; and 

wherein the feed assembly includes a corrugated feed (element 326, figures 3-4) that extends from and circumferentially surrounds a distal end of the outer waveguide (as shown in figures 3-4).
Gothard does not teach a feed assembly interface that includes a first rectangular waveguide and a second rectangular waveguide that are each coupled to the outer waveguide at respective first and second longitudinal positions along opposite sides of the outer waveguide and are each configured to feed microwave signals into the outer waveguide, and wherein the feed assembly includes a dielectric feed that extends from a distal end of the central waveguide.
Hwang teaches the following a parabolic reflector antenna (element 101, figure 1); and a dual-band feed assembly comprising a coaxial waveguide structure (element 110, figure 1), wherein the coaxial waveguide structure includes a central waveguide (element 112, figure 1) and an outer waveguide (element 111, figure 1) that circumferentially surrounds the central waveguide; and a feed assembly interface (element 140, figure 5) that includes a first rectangular waveguide (element 142, figure 5) and a second rectangular waveguide (element 143, figure 5) that are each coupled to the outer waveguide at respective first and second longitudinal positions along opposite sides of the outer waveguide and are each configured to feed microwave signals into the outer waveguide (figures 1 and 5, paragraph [0048]), and wherein the feed assembly includes a dielectric feed that extends from a distal end of the central waveguide (“dielectric feed horn 112”, paragraph [0032]) and a corrugated feed (“corrugation horn”, paragraph [0032]) that extends from and circumferentially surrounds a distal end of the outer waveguide (as shown in figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the feed assembly of Gothard to include a dielectric feed that extends from a distal end of the central waveguide as suggested by the teachings of Hwang which can be used for beam shaping to 

Regarding claim 63, the combination of Gothard and Hwang as modified in claim 62 teaches the following:
wherein a plurality of corrugations of the corrugated feed have a stepped profile (Gothard, as shown in figures 3-4) (Hwang, as shown in figures 3).

Regarding claim 64, the combination of Gothard and Hwang as referred in claim 62 teaches the following:
wherein the sub-reflector (Gothard, element 302, figures 3-4) is mounted using a support (Gothard, elements 322, figures 3-4) separate from the coaxial waveguide structure and is separated from the distal end of the central waveguide by a gap (Gothard, as shown in figures 3-4).

Claims 65 and 86-87 are rejected under 35 U.S.C. 103 as being unpatentable over Gothard et al. (US 2004/0257290, hereby referred as Gothard) in view of Hwang et al. (US 2015/00977747, hereby referred as Hwang), and further in view of Flynn et al. (US 6,720,932, hereby referred a Flynn).
Regarding claim 65, the combination of Gothard and Hwang as referred in claim 62 teaches the microwave antenna system without explicitly teaching the following:

However Gothard does teach a plurality of radially-inwardly extending ribs (elements 328, figure 4) on an inner surface of the outer waveguide that are used for RF matching (paragraph [0042]), but does not explicitly state that it is a low pass filter.
Flynn suggests the teachings of using ribs (elements 610, figure 13; elements 616-622, figure 14) to implement a low pass filter within the outer waveguide (column 2, lines 24-29; column 7, lines 53 – column 8, line 12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the plurality of radially-inwardly extending ribs of the combination of Gothard and Hwang to be implemented to act as a low pass filter within the outer waveguide as suggested by the teachings of Gothard and Flynn in order to improve signal isolation between first and second signals in the central and outer waveguides, respectively (Flynn, column 2, lines 24-29).

Regarding claim 86, Gothard as modified in claim 65 teaches the microwave antenna system without explicitly teaching the following:
wherein the low pass filter comprises a plurality of annular ridges that extend from an outer surface of the central waveguide into an interior of the outer waveguide.
Flynn suggests the teachings of wherein the low pass filter (column 2, lines 24-29; column 7, lines 53 – column 8, line 12) comprises a plurality of annular ridges (elements 610, figure 13; elements 616-622, figure 14) that extend from an outer surface of the central waveguide into an interior of the outer waveguide (as shown in figures 13-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the low pass filter of Gothard as modified to comprise a plurality of annular ridges that extend from an outer surface of the central waveguide into an interior of the outer waveguide instead as 

Regarding claim 87, the combination of Gothard, Hwang, and Flynn as referred in claim 65 teaches the following:
wherein the low pass filter comprises a plurality of radially-inwardly extending ribs (Gothard, elements 328, figure 4) on an inner surface of the outer waveguide (Gothard, as shown in figure 4).

Claims 68-69 are rejected under 35 U.S.C. 103 as being unpatentable over Gothard et al. (US 2004/0257290, hereby referred as Gothard) in view of Hwang et al. (US 2015/00977747, hereby referred as Hwang), and further in view of Anderson et al. (US 5,793,335, hereby referred as Anderson).
Regarding claim 68, as best understood, the combination of Gothard and Hwang as referred in claim 62 teaches the microwave antenna system without explicitly teaching the following:
further comprising a feed assembly interface that includes a power divider having at least first and second outputs that are coupled to the outer waveguide.
Anderson suggests the teachings of further comprising a feed assembly interface that includes a power divider having at least first and second outputs that are coupled to the outer waveguide (figures 14-16, column 11, line 8 – column 12, line 59).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the combination of Gothard and Hwang to include a feed assembly interface that includes a power divider having at least first and second outputs that are coupled to the outer waveguide as suggested by the teachings of Anderson in order to feed orthogonally polarized signals to the outer waveguide which can be used to control the polarization of the outer waveguide (figures 14-16, column 11, lines 8 - 52).

Regarding claim 69, as best understood, Gothard as modified in claim 68 teaches the microwave antenna system without explicitly teaching the following:
wherein the power divider comprises a Magic T power divider, and wherein the first and second outputs of the power divider are coupled to opposite sides of the outer waveguide.
Anderson suggests the teachings of wherein the power divider comprises a Magic T power divider (column 11, lines 40-52), and wherein the first and second outputs of the power divider are coupled to opposite sides of the outer waveguide (figures 14-16, column 11, lines 8 - 52).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the power divider of Gothard as modified to comprise a Magic T power divider, and wherein the first and second outputs of the power divider are coupled to opposite sides of the outer waveguide as suggested by the teachings of Anderson in order to feed orthogonally polarized signals to the outer waveguide which can be used to control the polarization of the outer waveguide (figures 14-16, column 11, lines 8 - 52).

Claim 77-78 are rejected under 35 U.S.C. 103 as being unpatentable over Gothard et al. (US 2004/0257290, hereby referred as Gothard) in view of Hwang et al. (US 2015/00977747, hereby referred as Hwang), and further in view of Kaplan et al. (US 4,797,681, hereby referred as Kaplan).
Regarding claim 77, the combination of Gothard and Hwang as referred in claim 62 teaches the microwave antenna system without explicitly teaching the following:
further comprising a polarization rotator that is disposed in the outer waveguide.
Kaplan suggests the teachings of further comprising a polarization rotator (element 26, figures 1-3) that is disposed in the outer waveguide.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the combination of Gothard and Hwang to further comprise a polarization rotator that is disposed 

Regarding claim 77, Gothard as modified in claim 77 teaches the microwave antenna system without explicitly teaching the following:
wherein the polarization rotator comprises at least one pin that is angled at a 45 degree angle with respect to a horizontal plane defined by the a bottom of the first rectangular waveguide.
Kaplan suggests the teachings of wherein the polarization rotator comprises at least one pin (elements 68, figures 1 and 6) that is angled at a 45 degree angle with respect to a horizontal plane defined by the a bottom of the waveguide (column 4, lines 47 – 68, as shown in figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the polarization rotator of Gothard as modified to comprise at least one pin that is angled at a 45 degree angle with respect to a horizontal plane defined by the a bottom of the first rectangular waveguide as suggested by the teachings of Kaplan as angled pins can be used to rotate the polarization of the signals passing through a waveguide (column 4, lines 47 – 68).

Claims 79 and 89 are rejected under 35 U.S.C. 103 as being unpatentable over Gothard et al. (US 2004/0257290, hereby referred as Gothard) in view of Hwang et al. (US 2015/00977747, hereby referred as Hwang), and further in view of Mitchell et al. (US 5,107,274, hereby referred as Mitchell).
Regarding claim 79, the combination of Gothard and Hwang as referred in claim 62 teaches the microwave antenna system without explicitly teaching the following:
further comprising a coaxial spacer that is within the coaxial waveguide structure.

It would have been obvious to one of ordinary skill in the art before the effective filing date to have the microwave antenna system of the combination of Gothard and Hwang to include a coaxial spacer that is within the coaxial waveguide structure as suggested by the teachings of Mitchell in order to securely maintain a fixed distance between the center and outer waveguides. 

Regarding claim 89, Gothard as modified in claim 79 teaches the microwave antenna system without explicitly teaching the following:
wherein the coaxial spacer is positioned between an outer surface of the central waveguide and an inner surface of the outer waveguide.
Mitchell suggests the teachings of wherein the coaxial spacer is positioned between an outer surface of the central waveguide and an inner surface of the outer waveguide (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the coaxial spacer of Gothard as modified to be positioned between an outer surface of the central waveguide and an inner surface of the outer waveguide as suggested by the teachings of Mitchell in order to securely maintain a fixed distance between the center and outer waveguides. 

Claim 81 is rejected under 35 U.S.C. 103 as being unpatentable over Gothard et al. (US 2004/0257290, hereby referred as Gothard) in view of Hwang et al. (US 2015/00977747, hereby referred as Hwang) and Mitchell et al. (US 5,107,274, hereby referred as Mitchell), and further in view of Wilcoxon et al. (US 8,230,581, hereby referred as Wilcoxon).
Regarding claim 81, the combination of Gothard, Hwang, and Mitchell as referred in claim 79 teaches the microwave antenna system without explicitly teaching the following:

Wilcoxon suggests the teachings of wherein the coaxial spacer (element 388, figures 4) seals a distal end of the outer waveguide (column 7, lines 30-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the coaxial spacer of the combination of Gothard, Hwang, and Mitchell to seals a distal end of the outer waveguide as suggested by the teachings of Wilcoxon which can be used to structurally supporting the concentric waveguides without negatively impacting antenna performance/performance of the antenna feed/assembly (column 7, lines 30-52).

Claim 88 is rejected under 35 U.S.C. 103 as being unpatentable over Gothard et al. (US 2004/0257290, hereby referred as Gothard) in view of Hwang et al. (US 2015/00977747, hereby referred as Hwang) and Anderson et al. (US 5,793,335, hereby referred as Anderson), and further in view of Hasch et al. (US 2012/0025848, hereby referred as Hasch).
Regarding claim 88, the combination of Gothard, Hwang, and Anderson as referred in claim 68 teaches the microwave antenna system without explicitly teaching the following:
wherein each of the first and second outputs comprises a stepped channel that has decreasing cross-sectional area as the respective first and second outputs approach the outer waveguide.
Hasch suggests the teachings of wherein each of the first and second outputs comprises a stepped channel that has decreasing cross-sectional area as the respective first and second outputs approach the outer waveguide (paragraph [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have each of the first and second outputs the combination of Gothard, Hwang, and Anderson to comprise a stepped channel that has decreasing cross-sectional area as the respective first and second outputs approach the outer waveguide as suggested by the teachings of Hasch which is a well-known .

Claim 91 is rejected under 35 U.S.C. 103 as being unpatentable over Gothard et al. (US 2004/0257290, hereby referred as Gothard) in view of Flynn et al. (US 6,720,932, hereby referred a Flynn).
Regarding claim 62, Gothard teaches the following:
a microwave antenna system, comprising: 
a parabolic reflector antenna (element 304, figure 3); and 
a dual-band feed assembly comprising a coaxial waveguide structure (elements 300 and 301, figures 3-4) and a sub-reflector (element 302, figures 3-4), 
wherein the coaxial waveguide structure includes a central waveguide (element 301, figures 3) and an outer waveguide (element 300, figures 3) that circumferentially surrounds the central waveguide, and wherein the sub-reflector is mounted proximate a distal end of the coaxial waveguide structure (as shown in figure 3-4), 
wherein the feed assembly includes a corrugated feed (element 326, figures 3-4) that extends from and circumferentially surrounds a distal end of the outer waveguide (as shown in figures 3-4).
Gothard does not teach wherein the feed assembly includes a dielectric feed that extends from a distal end of the central waveguide, and wherein a low pass filter is within the outer waveguide, and wherein the low pass filter comprises a plurality of annular ridges that extend from an outer surface of the central waveguide into an interior of the outer waveguide.
However Gothard does teach a plurality of radially-inwardly extending ribs (elements 328, figure 4) on an inner surface of the outer waveguide that are used for RF matching (paragraph [0042]), but does not explicitly state that it is a low pass filter.

It would have been obvious to one of ordinary skill in the art before the effective filing date to have the feed assembly of Gothard to include a dielectric feed that extends from a distal end of the central waveguide as suggested by the teachings of Flynn which can be used for beam shaping to match up with the reflector. It also would have been obvious to one of ordinary skill in the art before the effective filing date to have a low pass filter within the outer waveguide of Gothard as modified, wherein the low pass filter comprises a plurality of annular ridges that extend from an outer surface of the central waveguide into an interior of the outer waveguide as suggested by the teachings of Gothard and Flynn in order to improve signal isolation between first and second signals in the central and outer waveguides, respectively (Flynn, column 2, lines 24-29).

Allowable Subject Matter
Claim 75 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AB SALAM ALKASSIM JR whose telephone number is (571)270-0449. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845